GEECEBICH, J.
This cause came regularly on the calendar of this court for trial at a trial term held on the 14th day of November, 1892, and' upon the failure of the plaintiffs to appear the complaint was dismissed. Thereafter, on the plaintiffs’ motion, their default was opened, and the case set down for trial for the January term. No costs were imposed as a condition of the opening of the default. When the case was again reached for trial a jury was waived, and a trial was had on February 20, 1893, which resulted in a dismissal of the complaint. The defendant Lowery sought to tax two trial fees, but the clerk allowed only one. The plaintiffs insist that there was but one trial of the action. The rule is, however, that where a cause is at issue on issues of fact, and is regularly noticed for trial, and placed on the calendar, and, when reached in its order, the complaint is dismissed on the failure of the plaintiff to appear, there has been a trial of the action. Dodd v. Curry, 4 How. Pr. 123; Rogers v. Degen, 10 Abb. Pr. 314; Mora v. Insurance Co., 10 Bosw. 622; Van Gelder v. Hallenbeck, 2 N. Y. Supp. 252. The defendant Lowery is therefore *675entitled to two trial fees,—one for the dismissal of the complaint, and the other for the trial of the action,—and the clerk will tax the same accordingly. Retaxation ordered.